DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 12 May 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 2, “at least” (first instance) should be deleted (since it is superfluous in light of the preceding “comprising”).
In claim 1, 2nd to last line, “leading” should be changed to --causing--.
In claim 1, 2nd to last line, “the” should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 1, last line, “the magnetic field” should be changed to --a magnetic field produced by-- (to imbue proper antecedent basis practice and/or clarity).
In claim 5, line 2, “to control of the actuator” should be revised for grammar.
	In claim 15, line 1, “A” should be changed to --The--.
	In claim 16, line 1, “two degrees” should be changed to --two-degree--.
In claim 17, line 2, “at least” (first instance) should be deleted (since it is superfluous in light of the preceding “comprising”).
In claim 17, line 2, “the” (before “up”) should be deleted (to imbue proper antecedent basis practice).
In claim 17, line 3, “the” (before “forward”) should be deleted (to imbue proper antecedent basis practice).
In claim 17, line 5, “two degrees-of-freedom” should be changed to --two-degree of freedom-- (see claim 1, line 1).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
Claim limitation “electronic means to control of the actuator” (claim 5) has been interpreted under 35 U.S.C. 112(f) because it uses “means” / “step for” with functional language “to control of the actuator” without reciting sufficient structure to achieve the function. 
Claim limitation “vision means” (claim 12) has been interpreted under 35 U.S.C. 112(f) because it uses “means” / “step for” with functional language “vision” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “said magnet… having a diameter of around two third of the diameter of the coil” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The specification is silent as to a specific ratio of the diameter of the magnet to the diameter of the coil and there is no indication that the drawings are to scale. Due to dependency, this rejection also applies to claims 2-17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “for example for a two-bladed rotor of an aircraft” is unclear as to what limitation is imposed thereby. Due to dependency, this rejection also applies to claims 2-17.

In claim 1, the limitation recited as “a magnet rotating with said primary actuator” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the “primary actuator” / main motor 203 includes elements (i.e., a stationary casing) apart from those that are rotational - i.e., only “primary rotating part’ / shaft 103 of “primary actuator” / main motor 203 is rotational. In order to permit proper examination, the instant “primary actuator” is considered to mean --primary rotating part-- (see claim 1, lines 3-4). Due to dependency, this rejection also applies to claims 2-17.

In claim 1, the limitation recited as “essentially” (line 6) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 2-17.

In claim 1, the limitation recited as “around” (3rd line from bottom) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 2-17.

In claim 3, the limitation recited as “said actuator” renders the claim indefinite since it is unclear whether it is referring to “A two-degree of freedom actuator” (claim 1), “a primary actuator” (claim 1), or “a secondary actuator” (claim 1). In order to permit proper examination, this is considered as --said primary actuator--.

In claim 4, the limitation recited as “said actuator” renders the claim indefinite since it is unclear whether it is referring to “A two-degree of freedom actuator” (claim 1), “a primary actuator” (claim 1), or “a secondary actuator” (claim 1). In order to permit proper examination, this is considered as --said primary actuator--.

In claim 5, the limitation recited as “said actuator” / “the actuator” renders the claim indefinite since it is unclear whether it is referring to “A two-degree of freedom actuator” (claim 1), “a primary actuator” (claim 1), or “a secondary actuator” (claim 1). In order to permit proper examination, this is considered as --said primary actuator--.

In claim 6, the limitation recited as “at least one actuator as defined in claim 1” renders the claim indefinite since it is unclear whether it is referring to “A two-degree of freedom actuator” (claim 1), “a primary actuator” (claim 1), or “a secondary actuator” (claim 1). In order to permit proper examination, this is considered as --at least one two-degree of freedom actuator--. Due to an identical instance, this rejection also applies to claim 14.

In claim 8, the limitation recited as “said aircraft comprises two actuators” renders the claim indefinite since it is unclear if it is referring to one of the antecedent “A two-degree of freedom actuator” (claim 1), “a primary actuator” (claim 1), or “a secondary actuator” claim 1), or introducing a new element(s). In order to permit proper examination, this is considered as --said aircraft comprises two of at the at least one two-degree of freedom actuator--.

In claim 9, the limitation recited as “essentially” (line 2) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 10, the limitation recited as “said aircraft comprises a protection” renders the claim indefinite since it is semantically/grammatically unclear/incomplete. Due to an identical instance, this rejection also applies to claim 11.

In claim 12, the limitation recited as “payload like” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 14, there is no antecedent basis for the limitation recited as “said devices” (note: “A device”, which is purely singular, is antecedently recited), which is definitionally unclear.

In claim 17, the recitation “such as” is unclear as to whether the subsequent “helicopter or a drone” is a limitation, thereby rendering indefinite the scope of the claim (see MPEP 2173.05(d)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muren (US 9,156,548).

In reference to claim 16
Muren discloses:
A combination (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or of an aircraft (see Figure 1) or a device (see Figure 1) and a remote control (see col.7:ll.52-54).

Examiner’s Comment
	Although claims 1-15 and 17 are not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(a) rejection(s) set forth above.
	The following prior art is considered to be relevant to the claimed invention:
Muren ‘729 (US 9,174,729) discloses a rotorcraft comprising a swashplate 7 that is pivoted by an electromechanical actuator (9 & 8a-8c).
Bernstein (US 2008/031001) discloses a tilting mechanism comprising a magnetic platform (110) disposed within a coil (112).
Piednoir (FR 2851932; see IDS submission) discloses a rotorcraft comprising a rotor tilting mechanism including magnets (110,111) disposed within a coil (60).
Daggar (GB 2388095 A) discloses a rotorcraft comprising a rotor tilting mechanism including a magnet (43) attached to the rotor and disposed between a pair of coils (41,42).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745